Citation Nr: 1701358	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sciatica of the lower extremities.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to an initial rating in excess of 20 percent for a thoracolumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain, manifested by limitation of motion.

6.  Entitlement to a total disability rating due to individual umemployability by reason of service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to September 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran had a Board hearing before the undersigned Veterans Law Judge in March 2016.  A copy of the transcript is of record.  The issue of entitlement to TDIU was raised at the March 2016 Board hearing in conjunction with increased rating claims.  Accordingly, the Board has jurisdiction over that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to increased ratings for a thoracolumbar spine disability and left knee instability, entitlement to service connection for a bilateral shoulder disability, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, radiculopathy of the lower extremities is secondary to a service-connected back disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sciatica of the lower extremities, as secondary to a service-connected thoracolumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection for a claimed disability, the evidence must show that a disease or an injury resulting in current disability was incurred in active service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a causation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); Velez v. West, 11 Vet. App. 148 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral lower extremity sciatica.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his statements, the Veteran described having symptoms including, tingling, numbness, and shooting pain in the lower extremities.  At a May 2015 VA examination of the Veteran's service-connected back disability, the examiner observed that the Veteran had intermittent pain, parasthesias, and/or dysesthesias and numbness in the lower extremities.  The examiner indicated that the nerve roots involved included the L2/L3/L4 nerve roots (femoral nerve) and L4/L5/S1/S2/S3 nerve roots (sciatic nerve) of both the left and right lower extremities.  That examiner's finding established the required relationship between the Veteran's sciatica of the right and left lower extremities and the service-connected low back disability because that lower extremity sciatica is shown to be due to or the result of the service-connected thoracolumbar spine disability.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that lower extremity sciatica is due to or the result of a service-connected thoracolumbar spine disability, and secondary service connection for lower extremity sciatica is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for sciatica of the lower extremities is granted.


REMAND

Certain range of motion testing should be conducted whenever possible in cases of joint disabilities.  Specifically, range of motion studies should be performed that test active and passive range of motion and in weight-bearing and nonweight-bearing, with comparison to an normal contralateral joint if possible.  38 C.F.R. § 4.59 (2015); Correia v. McDonald,28 Vet. App. 158 (2016).

After reviewing the VA examinations of record for the Veteran's service-connected back and knee disabilities, the Board finds that they are incomplete and require additional range of motion testing.  Therefore, the increased rating claims must be remanded for VA examinations.

Through statements of record and at his March 2016 Board hearing, the Veteran believes that he has a bilateral shoulder disability that is the result of active service.  His representative also indicated at the March 2016 Board hearing the Veteran was treated in-service for a bilateral shoulder condition and a review of the Veteran's military personnel review (MPR) confirms that his medical discharge was due in part to a bilateral shoulder condition.  However, there is insufficient medical evidence of record showing a current disability.  Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the claimed disability.

Additionally, since the TDIU claim is inextricably intertwined with the claims for increased ratings, it is also being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA medical treatment records from March 2015 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of a service-connected thoracolumbar spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported.  The examiner should identify and describe the severity of all residuals and functional impairment of the back disability.  Range of motion testing of the thoracolumbar spine should be conducted for active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare-up.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of working despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

3.  Then, schedule the Veteran for a VA examination to assess the current level of severity of service-connected left knee instability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported.  The examiner should identify and describe the severity of all residuals and functional impairment of the right knee instability.  Range of motion testing of the service-connected left knee should be conducted for active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare-up.  

4.  Also, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any bilateral shoulder disability.  The examiner must review the claims file and should note that review in the report. Based on a review of the records contained in the claims file and the results of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any shoulder disability originated during active service from October 2005 to September 2009 or is otherwise related or attributable to service or any event or service.  The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


